

116 HR 7711 IH: Badge Transparency Act of 2020
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7711IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Ms. Ocasio-Cortez (for herself, Ms. Norton, Ms. Pressley, Ms. Tlaib, Mr. Huffman, and Ms. Omar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the display of certain identification for certain law enforcement officers, and for other purposes.1.Short titleThis Act may be cited as the Badge Transparency Act of 2020.2.Requiring Federal law enforcement officers to display certain identification(a)Identification of Federal law enforcement officers(1)In generalNot later than 90 days after the date of the enactment of this section the head of each Federal law enforcement agency shall implement a policy requiring that a Federal law enforcement officer (in uniform or plain clothes), employed by a Federal law enforcement agency, make visible the following identification while on-duty or serving the public as a Federal law enforcement officer: (A)The first and last name of such Federal law enforcement officer. (B)The name of the Federal law enforcement agency the Federal law enforcement officer is employed. (C)A badge number or other identification number from the Federal law enforcement agency employing such Federal law enforcement officer pursuant to subparagraph (B).(2)EnforcementNot later than 90 days after the date of the enactment of this section the head of each Federal law enforcement agency shall implement a policy with respect to the enforcement of the policy under subsection (a).(3)Data collection on complianceBeginning not later than 90 days after the date of the enactment of this section, the head of each Federal law enforcement agency shall collect and submit to the Attorney General, on an annual basis, a report on the—(A)number of instances in which a Federal law enforcement officer did not comply with the requirement under subsection (a); and(B) Federal law enforcement agency that has employed such officer.(b)Policy requirement for State and local law enforcementBeginning in the first fiscal year that begins after the date of the enactment of this section, to be eligible to receive funds under subpart 1 of part E of title 1 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) and part Q of title I of such Act (34 U.S.C. 10381 et seq.), a State or unit of local government shall have in place a law or policy substantially similar to the policy under subsection (a) and shall be in substantial compliance with such law or policy.(c)Inspector General OversightThe Inspector General of the Department of Justice shall conduct audits to ensure compliance with the policy and data collection requirements pursuant to subsection (a), and shall, on an annual basis, report the findings of such audits to the Committees on the Judiciary of the House of Representatives and of the Senate.3.Definitions(a)Federal law enforcement officerThe term Federal law enforcement officer—(1)means a Federal employee—(A)who has statutory authority to make arrests or apprehensions; (B)who is authorized by the Federal law enforcement agency of the employee to carry firearms; and (C)whose duties are primarily— (i)engagement in or supervision of the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law; or (ii)the protection of Federal, State, local, or foreign government officials against threats to personal safety; and(2)includes a law enforcement officer employed by the Amtrak Police Department or Federal Reserve.(b)Federal law enforcement agencyThe term Federal law enforcement agency means any agency of the United States authorized to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of Federal criminal law. (c)StateThe term State has the meaning given such term in section 901 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).(d)Unit of local governmentThe term unit of local government has the meaning given such term in section 901 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).